Order filed, December 08, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00992-CV
                                 ____________

 DR. LANNETTE LINTHICUM IN HER INDIVIDUAL AND OFFICIAL
CAPACITIES, AND DR. JOE TAYLOR, IN HIS INDIVIDUAL CAPACITY,
                          Appellant

                                         V.

                     RICHARD A. DUNSMORE, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 78057-I


                                     ORDER

      The reporter’s record in this case was due November 23, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Jill Friedrichs, the official court reporter, to file the record in this
appeal within 10 days of the date of this order.

                                   PER CURIAM